Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.175 Page 1 of 21



        021,.$</$1*$5,&$ 6%1 PODQJDULFD#DFOXVDQGLHJRRUJ
      -21$7+$10$5.29,7= 6%1 MPDUNRYLW]#DFOXVDQGLHJRRUJ 
        .,0%(5/<*5$12 6%1 NJUDQR#DFOXVDQGLHJRRUJ 
      %$5',69$.,/, 6%1 EYDNLOL#DFOXVDQGLHJRRUJ 
        '$9,'/2< 6%1 GDYLGOR\#DFOXVDQGLHJRRUJ 
      $&/8)281'$7,212)6$1',(*2 
        ,03(5,$/&2817,(6
      32%R[
        6DQ'LHJR&$
      7HOHSKRQH  
      &RXQVHOIRU3ODLQWLII3HWLWLRQHUV
   

                          81,7('67$7(6',675,&7&2857
                          6287+(51',675,&72)&$/,)251,$
   

     $GULDQ52'5,*8(=$/&$17$5$                            '20CV0756 GPC AHG
                                                        &DVH1RBBBBBBBBBBBBBBBB
        <DVPDQL2625,25(<1$0DULD
     )ORU&$/'(521/23(=0DU\
        '2(RQEHKDOIRIWKHPVHOYHVDQGDOO
     RWKHUVVLPLODUO\VLWXDWHG                    '(&/$5$7,212)'5
                                                        .$7+(5,1(&
                     3ODLQWLII3HWLWLRQHUV         0&.(1=,(
     Y
     *UHJRU\-$5&+$0%($8/76DQ'LHJR
        )LHOG2IILFH'LUHFWRU,PPLJUDWLRQDQG
     &XVWRPV(QIRUFHPHQW-DPHV'2%621
        2WD\0HVD'HWHQWLRQ&HQWHU2IILFHULQ
     &KDUJH,PPLJUDWLRQDQG&XVWRPV
        (QIRUFHPHQW-HVXV5(<1$&DOH[LFR
     $VVLVWDQW)LHOG2IILFH'LUHFWRU,PPLJUDWLRQ
        DQG&XVWRPV(QIRUFHPHQW&KULVWRSKHU-
     /$526(6HQLRU:DUGHQ2WD\0HVD
        'HWHQWLRQ&HQWHU6L[WR0$55(52
     )DFLOLW\$GPLQLVWUDWRU,PSHULDO5HJLRQDO
        'HWHQWLRQ)DFLOLW\0DWWKHZ7$/%(1&(
     'HSXW\'LUHFWRUDQG6HQLRU2IILFLDO
        3HUIRUPLQJWKH'XWLHVRIWKH'LUHFWRURI
     ,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW
        &KDG:2/)$FWLQJ6HFUHWDU\RI+RPHODQG
     6HFXULW\
                     'HIHQGDQW5HVSRQGHQWV
  

  

  

  
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.176 Page 2 of 21




                        DECLARATION OF DR. KATHERINE C. McKENZIE



      1. I, Katherine C. McKenzie, make the following declaration based on my personal

         knowledge and declare under the penalty of perjury pursuant to 28 U.S.C. § 1746 that the

         following is true and correct.

      2. I am a faculty member at Yale School of Medicine and the Director of the Yale Center for

         Asylum Medicine (YCAM). I have practiced medicine at Yale for almost 25 years. I teach

         undergraduates, medical students and residents, and am a member of the Yale Refugee

         Health Program. I graduated from Boston University School of Medicine and completed

         my residency at Boston University Hospital. I am a Fellow of the American College of

         Physicians and have been certified with the American Board of Internal Medicine since

         1995.

      3. As Director of YCAM, I have completed almost two hundred forensic evaluations of

         asylum seekers at Yale and in detention facilities. My reviews, clinical cases, and opinion

         pieces on asylum medicine have been in publications including the New England Journal

         of Medicine, the Journal of General Internal Medicine, the British Medical Journal, the

         Journal of Forensic and Legal Medicine, Time magazine, and CNN, among others.1 I teach

         and lecture extensively nationally and internationally on topics of asylum, detention and

         physician advocacy.



  1McKenzie KC. 2019. Loud, Gray, and Arbitrary — The Compounding Trauma of Detention for Asylum
  Seekers. New England Journal of Medicine.380:807-809; McKenzie, K; Sugarman, K; Mishori, R. 2019.
  Physicians to Trump: Immigration detention centers must close. The Hill; McKenzie K and Venter H.
  2019. Policymakers, provide adequate health care in prisons and detention centers. CNN, available at:
  https://www.cnn.com/2019/07/18/opinions/medical-care-prisons-detention-centers-mckenzie-
  venters/index.html (accessed Mar. 30, 2020).

                                                    1
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.177 Page 3 of 21

     4. I am an attending physician at the Yale School of Medicine and Yale New Haven Hospital,

         and I work with urban underserved patients, immigrants, and refugees. I routinely care for

         individuals who have experienced trauma, poverty or incarceration. I regularly assess their

         medical as well as psychosocial needs.

     5. My CV is appended to this declaration.

     6. All facts set forth herein are based on my personal knowledge, information, and belief,

         and if called upon to testify as to the contents of this Declaration, I could and would do

         so.

     7. In my 25 years as an internist I have cared for thousands of patients with chronic medical

         illnesses and immunocompromised states. I spend most of my professional life managing

         both chronically and acutely ill patients and have cared for thousands of patients with

         viral infections. Individuals with chronic medical illnesses and immunocompromised

         states are at the most risk for developing severe COVID-19 disease and death if infected

         with SARS-CoV-2.

     8. The novel coronavirus, officially known as SARS-CoV-2, causes the disease known as

         COVID-19. The World Health Organization (WHO) declared COVID-19 to be a global

         pandemic on March 11, 2020. SARS-CoV-2 passes from person to person primarily

         through respiratory droplets when an infected individual coughs or sneezes. It can also

         survive on hard surfaces for hours to days and the Centers for Disease Control and

         Prevention (CDC) recommends cleaning and disinfection of surfaces as best practice for

         decreasing the spread of the disease. 2 COVID-19 is a highly infectious disease.



  2 See, e.g., Centers for Disease Control and Prevention, “Cleaning and Disinfection for Households;
  Interim Recommendations for U.S. Households with Suspected or Confirmed Coronavirus Disease 2019
  (COVID-19),” available at: https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-
  disinfection.html accessed Mar. 30, 2020 (at 3:00 PM EDT).



                                                   2
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.178 Page 4 of 21

      9. The transmission of COVID-19 is expected to grow exponentially. The CDC projects that

          over 200 million people in the United States could be infected with COVID-19 if effective

          public health measures are not adequately implemented. Current data indicates that the

          number of confirmed COVID-19 cases in the United States doubles approximately every

          four days.3 Hospitals and health care systems in certain parts of the country are already

          being overwhelmed and are operating beyond capacity to provide intensive care as

          COVID-19 is becoming more widespread in communities.

      10. COVID-19 can have devastating effects on individuals’ physical health. The virus can

          cause severe damage to lung tissue, respiratory failure, heart failure, kidney failure, and

          death. Patients may show the first symptoms in just a few days after first exposure to

          COVID-19 and their condition can seriously deteriorate in just five days or even sooner.

          Older patients and patients with chronic underlying conditions are at a particularly high

          risk for severe cases and complications.4 Data from the CDC suggests that some young

          people without any known chronic underlying conditions have experienced severe cases

          and even death as well. 5 Those in high-risk categories who do not die may have prolonged

          serious illness, likely requiring intensive and expensive hospital care, including ventilators

          that are likely to soon be in very short supply.




  3Max Roser, Hannah Ritchie, and Esteban Ortiz-Ospina, “Coronavirus Disease (COVID-19) – Statistics
  and Research,” updated Mar. 30, 2020, available at: https://ourworldindata.org/coronavirus, accessed
  April 18, 2020.

  4 Fei Zhou, et al., Clinical Course and Risk Factors for Mortality of Adult Inpatients with COVID-19 in
  Wuhan, China, The Lancet, published online Mar. 11, 2020,
  https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext accessed Mar. 30,
  2020 (at 3:00 PM EDT).
  5 Centers for Disease Control and Prevention, “Severe Outcomes Among Patients with Coronavirus
  Disease 2019 (COVID-19) – United States, February 12, - March 16, 2020,” Mar. 26, 2020, available at:
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm#F2_down accessed Mar. 30, 2020 (at 3:00
  PM EDT).


                                                     3
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.179 Page 5 of 21

      11. There is no vaccine to prevent COVID-19; a vaccine will likely not be available for

         widespread use for at least a year. There is no known cure nor definitive treatment for

         COVID-19 at this time.

      12. Because there is no cure, it is crucial to implement strategies to mitigate against COVID-

         19.

      13. Mitigation strategies include frequent and thorough hand washing and maintaining a safe

         distance from others – or “social distancing.”

      14. The risk posed by infectious diseases like COVID-19 is significantly higher in civil

         detention centers than it is in the community both in terms of risk of transmission and harm

         to individuals who become infected. 6 Detention centers are not isolated from exposure to

         infectious diseases. Many people enter and exit detention centers every day, including

         guards and other staff, visitors, and third-party contractors. Detainees also may be

         transferred between detention facilities and new detainees may enter the facility. Staff and

         contractors continue to come and go on a shift basis and new detainees arrive at some ICE

         detention facilities every day. With the introduction of these individuals into facilities

         comes the risk of spread of infectious diseases like COVID-19.

      15. Detention centers often do not have access to important community health resources that

         can be crucial in identifying and protecting against the spread of infectious diseases. Test

         kits for COVID-19 are in short supply and detention centers may not have sufficient testing

         equipment or access to laboratories to identify the virus. Detention centers also often do

         not have adequate personal protective equipment (PPE), such as gloves, face masks, and



  6Jaimie Meyer, et al. The Lancet Infectious Diseases. Published online April 15, 2020. COVID-19 and
  The Coming Epidemic in US Immigration Detention Centers.
  https://www.thelancet.com/journals/laninf/article/PIIS1473-3099(20)30295-4/fulltext. Accessed April 18,
  2020.



                                                     4
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.180 Page 6 of 21

        eyewear.

     16. In carceral settings, the detainees, guards, and other staff may not have the opportunity to

        practice social distancing the way they could in the community. Transmission is greater

        because people in detention centers live in close proximity with each other and must share

        dining halls, bathrooms, showers, and other common areas. Toilets, sinks, and showers are

        shared, oftentimes without being disinfected between uses. Ventilation in detention centers

        may be poor, which promotes highly efficient spread of diseases through respiratory

        droplets. Detainees often also share a small number of telephones or other devices to

        communicate with the outside world – their families and their lawyers. Living in such a

        setting therefore dramatically reduces a person’s ability to protect themselves from being

        exposed to and acquiring infectious diseases like COVID-19.

     17. Detention centers also often provide inadequate hygiene products and inadequate

        opportunities to practice aggressive hygiene practices to protect against spread of infectious

        diseases. Detention centers have many surfaces that are frequently touched by multiple

        people (telephones to communicate within and outside of the jail, door knobs or lock

        systems, light switches, etc.) that should be disinfected frequently to prevent spread of

        highly infectious diseases, but this is not able to be done frequently enough in the setting

        of the COVID-19 pandemic.

     18. The medical facilities at detention centers are almost never equipped to handle large

        outbreaks of infectious diseases, particularly an infectious disease like COVID-19 that can

        quickly cause severe deterioration of health. Some detention centers have no medical

        facilities at all or access is limited to certain hours in the day. To prevent transmission of

        droplet-borne infectious diseases, people who are infected and symptomatic need to be

        isolated in specialized negative pressure rooms. In the course of an infectious disease



                                                  5
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.181 Page 7 of 21

          outbreak, resources will become exhausted rapidly and any beds available will soon be at

          capacity.

      19. If an infectious disease like COVID-19 is introduced into a detention facility it can spread

          quickly among the dense detainee population. Many people may become very sick quickly

          – including individuals who are high-risk and have underlying chronic conditions –

          overwhelming the health infrastructure inside of the facility. If people are transferred

          outside of the detention center to local hospitals it may contribute to strain on the

          community health system. Many hospitals are already being overwhelmed by cases of

          COVID-19, and communities where detention centers exist can easily be strained by an

          influx of detainees who become ill. Transmission of COVID-19 may skyrocket in the local

          community and among local healthcare workers if an outbreak occurred in a nearby

          detention center. An influx of new cases caused by a detention center outbreak requiring

          hospitalization would overwhelm local health care facilities and availability of resources

          that are already struggling to keep up with the needs posed by COVID-19.

      20. I have reviewed the declaration of Adrian Rodriguez Alcantara. Mr. Rodriguez has been

          living with HIV since the age of 19. HIV is a chronic medical condition that requires

          attentive and specialized care. Health experts, including the U.S. Department of Health

          and Human Services, recommend that individuals on ART (antiretroviral therapy) have

          their viral load checked every three to six months.7 The reason for this frequent

          monitoring is that the HIV virus is capable of rapidly mutating and developing resistance

          to medications. Interruptions in ART administration, and even administering medications




  7Panel on Antiretroviral Guidelines for Adults and Adolescents. Guidelines for the use of antiretroviral
  agents in HIV-1-infected adults and adolescents. Department of Health and Human Services. Available at
  http://aidsinfo.nih.gov/contentfiles/lvguidelines/AdultandAdolescentGL.pdf (Accessed on April 19,
  2020).

                                                     6
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.182 Page 8 of 21

          at inconsistent times, can lead to the development of resistance.8 The development of

          resistance can lead to a precipitous drop in CD4 (T cells), an important component of an

          individual’s immune system. Individuals with a low CD4 count are extremely vulnerable

          to infection, including viral infections such as COVID-19. HIV positive immigrants

          detained in ICE facilities across the country have shared concerning reports of

          interruptions in the provision of their ART, medication administered at inconsistent

          times, lack of access to HIV specialists, and insufficient disease monitoring.9 This past

          week, I have personally reviewed the medical record of an HIV positive detainee with a

          history of ART resistance and significantly dropping CD4 count who had gone more than

          6 months without a viral road test. These reports raise considerable doubt that individuals

          with HIV can be reliably monitored and treated while in ICE custody.

       21. Because of the novelty of COVID-19, there are little data on the specific vulnerability of

          HIV positive people with well-controlled disease. However, there is some very recent

          research from China showing that patients with COVID-19 can suffer from severe

          reductions in their CD4 counts.10 This finding suggests that even HIV patients with stable

          disease could be especially vulnerable to illness. Because of this uncertainty, and the

          overall vulnerability of HIV positive patients to changes in their disease state without



  8 U.S., Dep’t of Health and Human Services, Aids info, Drug Resistance, (March 16, 2020),
  https://aidsinfo.nih.gov/understanding-hiv-aids/fact-sheets/21/56/drug-resistance/ ; Immunodeficiency Clinic, Why
  Is It Important to Take Medications Regularly? https://hivclinic.ca/patient-information/frequently-asked-questions-
  on-taking-antiretrovirals/why-is-it-important-to-take-medications-regularly.

  9Immigration Equality. HIV-Positive Asylum Seekers Who Receive Grossly Negligent Medical Care in
  Immigration Detention and Are Particularly Vulnerable to COVID-19 Must Be Released Immediately. Available at
  https://www.immigrationequality.org/wp-content/uploads/2020/03/Complaint-to-Office-of-Civil-RIghts-and-Civil-
  Liberties-Re-HIV-Care-in-Detention-Facilities.pdf (Accessed on April 19, 2020).


  10Zheng H-Y, Zhang M, Yang C-X, Zhang N, Wang X-C, Yang X-P, et al. Elevated exhaustion levels and reduced
  functional diversity of T cells in peripheral blood may predict severe progression in COVID-19 patients. Cellular &
  Molecular Immunology. 2020; Diao B, Wang C, Tan Y, Chen X, Liu Y, Ning L, et al. Reduction and Functional
  Exhaustion of T Cells in Patients with Coronavirus Disease 2019 (COVID-19). Available at
  https://www.medrxiv.org/content/10.1101/2020.02.18.20024364v1 (Accessed on April 19, 2020).

                                                           7
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.183 Page 9 of 21

          careful and consistent monitoring, many experts have cautioned all individuals with HIV

          to do avoid exposure at all costs. The Senior Medical Advisor for the Division of

          HIV/AIDS Prevention at the CDC warned that anyone with a detectable viral load (which

          includes many of those living with HIV in immigration detention) “are at higher risk of

          contracting COVID-19 and developing more serious illness as a result.”11 The White

          House Coronavirus Response Coordinator stated those with HIV “should do everything

          possible to not get exposed to the virus.”12 At Yale New Haven Hospital where I work,

          we are treating all patients with HIV, regardless of CD4 count, as immunocompromised

          and therefore high risk. We are initiating anti-viral COVID-19 therapy sooner than we

          would for patients without HIV.13

       22. Given the overall uncertainty surrounding the vulnerability of HIV positive patients and

          the clear inconsistencies in providing adequate and reliable HIV care in ICE detention,

          Mr. Rodriguez is at increased risk of infection and severe illness from COVID-19 while

          in detention. In fact is unclear whether Mr. Rodriguez has had appropriate care of his

          HIV while he has been in detention. His CD4 count is not known and therefore it is not

          clear if his HIV is under control.

       23. I have reviewed the declaration of Maria Flor Calderon Lopez. Based on review of this

          information, it appears that Ms. Calderon Lopez has moderate-severe intermittent asthma.

          This is a chronic medical condition that increases her risk of severe COVID-19 disease as




  11 Liz Highleyman, UPDATED: What People With HIV Need to Know About the New Coronavirus, (March 13,
  2020) https://www.poz.com/article/people-hiv-need-know-new-coronavirus.
  12 Grace Birnstengel, HIV/AIDS and Safety During COVID-19: The CDC has advised all people with HIV to take
  precautions, NEXT AVENUE (Mar. 15, 2020), https://www.nextavenue.org/hivaids-and-safety-during-covid-19/.
  13 Yale New Haven Hospital System. YNHHS Initial Treatment Algorithm for Hospitalized Adults with Non-Severe
  COVID-19. Available at
  file:///var/folders/l3/lywtbdb108738nh4pt9d_qdc0000gn/T/com.apple.iChat/Messages/Transfers/17a174e7-b181-
  429f-b9db-b7a0e21e9ce9.pdf (Accessed on April 19, 2020).


                                                       8
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.184 Page 10 of 21

            outlined by the CDC. 14 She is detained by ICE at the Otay Mesa Detention Center. If she

            is infected with SARS-CoV-2, her asthma increases her risk for developing severe

            COVID-19 disease and death. If she develops severe COVID-19, she would likely

            require hospitalization that may involve intensive care and the use of scarce resources

            such as ventilators. The CDC has outlined steps that can be taken to prevent infection and

            optimize care for individuals with asthma during the COVID-19 pandemic. 15 Many if not

            most of these recommendations cannot be followed by Ms. Calderon Lopez while she is

            in detention.

        24. Mr. Rodriguez, Ms. Calderon Lopez and other detainees who fit the CDC guidelines for

            people who are at high risk for developing severe COVID-19 disease and death are not

            afforded the opportunity to practice any of the measures recommended by the CDC to

            prevent COVID-19 while in a detention center. If they become ill, they are at risk for

            severe infection. Because they are detained in a congregate environment, they are at

            heightened risk of contracting the virus and infecting other detainees and detention staff,

            who enter and leave the facility daily. This risk is particularly pronounced at the Otay

            Mesa Detention Center, which is currently the site of the largest immigration detention

            center COVID-19 outbreak in the county. Due the rapid nature of COVID-19 infection,

            this could result in a need for mass hospitalization among people in the detention center


  14   Centers for Disease Control and Prevention, Morbidity and Mortality Weekly Report (MMWR), Preliminary
       Estimates of the Prevalence of Selected Underlying Health Conditions Among Patients with Coronavirus
       Disease 2019 — United States, February 12–March 28, 2020. 2019, available at
       https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm, accessed April 3, 2020 (at 1:51 EDT).

  15   Centers for Disease Control. People with Moderate to Severe Asthma.
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html. Accessed April 18,
       2020.




                                                      9
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.185 Page 11 of 21

        and in the surrounding community, which would contribute to overwhelming the local

        health care resources, including intensive care unit resources such as ventilators. For their

        personal health, the health of detention staff members and their families and the

        surrounding community it would be unequivocally beneficial to release them to the

        community where they can practice social distancing as the rest of the population is

        doing.

     25. Detainees who are at increased risk for developing severe COVID-19 illness or death

        who may have been exposed to people who are infected with SARS-CoV-2 should be

        released to home quarantine or quarantine in housing identified by county health officials

        for 14 days. If testing is readily accessible, these individuals should be tested for SARS-

        CoV-2 according to local health officials’ guidelines as soon as possible following

        release from custody. However, these individuals should be released from the detention

        facilities and permitted to self-quarantine regardless of whether testing is available. Home

        quarantine is dramatically more effective for preventing infection for individuals than

        detention. Preventing COVID-19 in detainees is highly likely to decrease transmission in

        surrounding communities and hospitals.

     26. Executed this 18th day of April, 2020 at New Haven, Connecticut.

                                                          /s/Katherine C. McKenzie

                                                          Katherine C. McKenzie, MD, FACP
                                                          Director, Yale Center for Asylum
                                                          Medicine
                                                          Department of Internal Medicine
                                                          Yale School of Medicine
                                                          367 Cedar Street, Suite 402
                                                          New Haven, CT 06510
                                                          203-804-1528




                                                 10
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.186 Page 12 of 21




                                      CURRICULUM VITAE

                                Katherine C. McKenzie, MD, FACP
                             Director, Yale Center for Asylum Medicine

       Department of Internal Medicine
          Yale School of Medicine                                       203 804 1528 (p)
         367 Cedar Street, Suite 402
           New Haven, CT 06510

http://medicine.yale.edu/intmed/genmed/asylum/                 katherine.mckenzie@yale.edu

EDUCATION
B.A.     Univ. of Colorado, Molecular, Cellular and Developmental Biology, cum laude, 1987

M.D.          Boston University, 1992

CAREER/ACADEMIC APPOINTMENTS
1992-1995 Intern and Resident, Internal Medicine, Boston University Hospital, Boston, MA

1995-2017     Internist, Yale Internal Medicine Associates (YIMA) and Yale Primary Care Center

1995-1997     Clinical Instructor, Yale University School of Medicine

1998-present Assistant Professor, Yale University School of Medicine

ADMINISTRATIVE POSITIONS
2007-present Director, Yale Center for Asylum Medicine

2010-15       Director, YIMA Immersion Block

2000-02       Medical Director, Yale Corporate Medical Program

1998-99       Advisory Board, Yale Women’s Health Program

BOARD CERTIFICATION AND RECERTIFICATION
         American Board of Internal Medicine, 1995, 2005, 2015

PROFESSIONAL HONORS & RECOGNITION
2017-present Fellow, American College of Physicians

2014-19       Top Doctors, Connecticut Magazine

2018          Leonard Tow Humanism in Medicine Award, Yale School of Medicine

2017-18       Yale Public Voices Fellow
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.187 Page 13 of 21
                                                                    Katherine C. McKenzie, MD




2013         Outstanding Faculty Vignette Poster, Society of General Internal Medicine New England
             Regional Meeting. “Case Studies of Asylum Seekers.”

2010         Faculty Award for Achievement in Clinical Care, Department of Medicine, Yale School
             of Medicine

INVITED SPEAKING ENGAGEMENTS, PRESENTATIONS, PRESS CONFERENCES AND
SYMPOSIA
2020      Invited Speaker, Detention Watch Network, Washington, DC (Zoom presentation due to
          COVID)
2020      Invited Speaker, Advocacy in Residency, Yale Traditional Residency Program, New
          Haven, Conn.

             Invited speaker, “Yale Op-Ed Course for Residents.” Yale Traditional Residency
             Program. New Haven, Conn.

             Invited speaker, “Medical Evaluations of Asylum Seekers: The Role of the Clinician in
             Documenting Human Rights Abuses.” University of Virginia School of Medicine,
             Charlottesville, Virginia

2019         Invited speaker, “Doctors for Camp Closure” rally, Washington, DC.

             Symposium speaker, “Advocacy, Human Rights and the Role of Professional
             Organizations.” Society of General Internal Medicine National Meeting. Washington,
             DC.

             Plenary address, “Asylum Medicine: Standard and Best Practices.” North American
             Refugee Healthcare Conference Annual Meeting. Toronto, Canada.

             Plenary address, “The Clinician as Advocate: Speaking, Writing and Organizing in
             Support of Refugees and Asylum Seekers.” North American Refugee Healthcare
             Conference. Toronto, Canada.

             Symposium speaker. “Update in Asylum Law and Asylum Medicine.” North American
             Refugee Healthcare Conference. Toronto, Canada

             Invited speaker, Yale Topics in Global Health. “Asylum Medicine: The Role of the
             Health Professional”

             Panelist, Yale School of Public Health, Conflict and Health class

             Invited speaker, Introduction to Physician Advocacy for Residents, Yale Traditional
             Residency Program

             Panelist, “Advocating for Asylum Seekers in a Time of Record Forces Displacement: A
             Collaborative, Interdisciplinary Approach.” Columbia University Teachers College
             Winter Roundtable


                                                 2
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.188 Page 14 of 21
                                                                  Katherine C. McKenzie, MD




2018       Panelist, “Working with Medical and Mental Health Experts in Asylum and Related
           Fear-of-Return Claims,” Center for Gender and Refugee Studies

           Grand Rounds, “Asylum Seekers in a Time of Record Forced Displacement: The Role of
           the Clinician,” Stony Brook University

           Panelist, “Medical Advocacy on Behalf of Detained Immigrants,” Physicians for Human
           Rights

           Plenary address, “Asylum Seekers in a Time of Global Record Forced Displacement: The
           Role of the Clinician.” North American Refuge Health Conference. Portland, Oregon.

           Director and Presenter, North American Refugee Health Conference Asylum Training
           Course

           Invited Speaker, Yale College Medical Professionals

           Invited Speaker, Immigrant Health Panel, New Haven, Connecticut

           Panelist, Yale School of Public Health, Conflict and Health class, New Haven,
           Connecticut

2017       Medical Grand Rounds, “Asylum Seekers in a Time of Record Forced Global
           Displacement: The Role of the Physician”, New Haven, Connecticut

           Invited speaker, “Medical Evaluations of Asylum Seekers”, Yale Internal Medicine Noon
           Lecture Series

           Invited speaker, Physicians for the Affordable Care Act Rally, New Haven, Connecticut

           Invited Panelist, Yale MacMillan Center Symposium

           Guest Lecturer, Yale College Global Health Scholars Program

           Guest Lecturer, Global Health Justice Partnership

           Panelist, Yale School of Public Health, Conflict and Health class

2016       Panelist, Yale Medical School Internal Medicine Career Advisory Night

           Course Director and Speaker, Introduction to Forensic Documentation of Trauma:
           Aiding Immigrant Survivors of Torture & Ill-Treatment Aiding Immigrant Survivors of
           Torture & Ill-Treatment. New Haven, Conn.

           Seminar leader, North American Refugee Health Annual Conference, Niagara Falls, NY




                                               3
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.189 Page 15 of 21
                                                                     Katherine C. McKenzie, MD



              Lead Trainer, Physicians for Human Rights, Asylum Network Training Conference, Los
              Angeles, CA

              Northeastern Group on Educational Affairs (NEGEA) presentation and poster,
              Providence, RI

              Panelist, Yale School of Public Health, Conflict and Health class

              Symposium speaker, “Local Global Health: Evaluating Asylum Seekers, Caring for
              Refugees” SGIM New England Regional Meeting. New Haven, Conn.


2015          Invited Speaker, Weill Cornell Center for Human Rights, New York, NY

              Invited Speaker, “Evaluating Asylum Seekers”, International Institute of Connecticut

              Panelist, The AYA Assembly To {Y}our Health: Public Health at Yale in the 21 st
              Century. “The Global Refugee Crisis: How Should We Respond?’

              Invited speaker, “Update on Asylum Seekers and Refugees”, Yale Emergency Medicine
              Residency Program

              Course Director and Speaker, Introduction to Forensic Documentation of Trauma:
              Aiding Immigrant Survivors of Torture & Ill-Treatment, New Haven, Conn.

2014          Invited speaker, “Medical Evaluations of Asylum Seekers”, Yale Internal Medicine Noon
              Lecture Series.

2012          Panelist, Yale Resident Career Series, October 2012

2011          Invited speaker. “Medical Forensic Evaluations of Asylum Seekers,” General Internal
              Medicine Educational Strategies & Faculty Development Conference, New Haven, CT.

INVITED COMMENTARY
2020      Long-awaited CBP plan for migrant health screenings is 'bare bones,' doctor says.
          Elizabeth Cohen. CNN. 2020

2019          Response to: Embedding an Immigration Legal Navigator in a Primary Care Clinic,
              Sarah Kimball, MD, Mehar Maju, Nausheen Singh, and Lily Sonis, Ann Fam
              Med March/April 2019 17:177; doi:10.1370/afm.2360.




PEER-REVIEWED PRESENTATIONS
2019      “When Torture Survivors Recover and Heal: Exploring the Human Capacity for
          Resilience.” Poster. International Society for Traumatic Stress Studies. Boston,
          Massachusetts.


                                                  4
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.190 Page 16 of 21
                                                                 Katherine C. McKenzie, MD




           “Compounded trauma while seeking refuge: a case of family separation in asylum
           medicine.” Poster. SGIM Regional Meeting. Boston, Massachusetts.

           “Incorporating Health and Human Rights into Medical Education.” North American
           Refugee Healthcare Conference. Workshop. Toronto, Canada
2018       “Advocating for Asylum Seekers in a Time of Record Forces Displacement: A
           Collaborative, Interdisciplinary Approach.” Workshop. International Society for
           Traumatic Stress Studies Annual Meeting. Washington, DC.


           “Medical Evaluation of Asylum Seekers: Lessons from Two University-Based Models.”
           Poster. Society of Teachers of Family Medicine Annual Meeting. Washington, DC.

           Medical Education Day “An Innovative Approach to Teaching Asylum Medicine and
           Promote Resilience in Trainees Who Evaluate Torture Survivors: The Observership
           Model in a Simulation Center”. Yale School of Medicine, New Haven, CT. Poster.

           5th Annual Medical Education Day, “Demonstrating Resilience after Fleeing Persecution:
           A Man Tortured for His Political Opinion Is Granted Asylum”. Yale School of Medicine,
           New Haven, CT, Poster.

           “Resilience in Asylum, Immigrant, and Refugee Medicine: Self-Care and Support to
           Promote Long-Term Involvement and Well-Being of Clinicians”. Society of General
           Internal Medicine (SGIM) Regional and National Meetings.Workshop.

           “An Innovative Approach to Teaching Asylum Medicine and Promote Resilience in
           Trainees Who Evaluate Torture Survivors: The Observership Model in a Simulation
           Center”. SGIM Regional Meeting. Boston, Mass. Oral Presentation.

           “An Innovative Approach to Teaching Asylum Medicine and Promote Resilience in
           Trainees Who Evaluate Torture Survivors: The Observership Model in a Simulation
           Center”, SGIM National Meeting. Washington. DC. Poster.

           “Teaching Asylum Medicine: Five Models for Aligning Demand and Resources At Your
           Institution”. SGIM National Meeting. Washington, DC. Poster.

           “Engaging Students in the Evaluation of Asylum Seekers: Building Capacity, Teaching
           Service and Resilience”. SGIM National Meeting. Washington, DC. Poster.

2017       “Demonstrating Resilience after Fleeing Persecution: A Man Tortured for His Political
           Opinion Is Granted Asylum.” SGIM National Meeting. Washington, DC. Poster.

           “A Woman Seeking Asylum Who Was Subjected to Female Genital Cutting”. SGIM
           Regional and National Meetings. Poster.

2016       “Medical Evaluation of Asylum Seekers” Oral Presentation, North American Refugee
           Health Conference. Oral Presentation.


                                               5
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.191 Page 17 of 21
                                                                   Katherine C. McKenzie, MD




              “Teaching Medical Students About Forensic Evaluations of Asylum Seekers: Five
              Clinical Models” NEGEA. Providence, Rhode Island. Poster.

              “Teaching Asylum Medicine to Medical Students: Five Clinical Models”. Yale Medical
              Education Day. Poster.

2014          “Teaching Cultural Sensitivity: Medical Evaluations of Asylum Seekers.” NEGEA. New
              Haven, CT. Poster.

2013          “Case Studies of Asylum Seekers.” SGIM Regional Meeting. New Haven, CT. Poster.

2012          “Medical Evaluations of Refugees and Asylum Seekers.” SGIM National Meeting,
              Orlando, FL. Workshop.

PROFESSIONAL SERVICE

Professional Service for Professional Organizations

2019-present Founder, Society of Asylum Medicine

2018-present Member, Society of Refugee Healthcare Providers

2016-present SGIM Global Health and Human Rights Interest Group

2014-present Physician Evaluator, American Friends Service Committee

2013-present Physician Evaluator, Connecticut Institute for Refugees and Immigrants

2010-present Physician Evaluator, Physicians for Human Rights Asylum Network

2016          Physicians for Human Rights, Training of Trainers Workshop

2009-present Physician Evaluator, HealthRight International

Yale University Service

2019-present Faculty Advisor, Yale Traditional Residency Advocacy Group

2016-2018     MacMillan Center Program on Refugees, Forced Displacement and Humanitarian
              Responses

2013-present Faculty Advisor, Yale School of Medicine-Physicians for Human Rights Interest Group

1995-2019     Generalist Attending (General Medicine medical wards)

2015          Advisory Group, “Yale’s Role in the Global Child Refugee Crisis”



                                                 6
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.192 Page 18 of 21
                                                                    Katherine C. McKenzie, MD



2015-16      Advisor, Yale Multi-Disciplinary Global Health Group

2015         Host, Violent Conflict and Health Group meeting

2010-present Faculty, PCC Refugee Clinic

2010-15      Director, YIMA Immersion Block

2013-present Attending Physician, Wednesday Evening Clinic

2002-11, 2018-present
             Intern Selection Committee, Department of Medicine

2000-07      Yale University Shadow Program

BOARD MEMBERSHIP
2019-present Board member, Society of Refugee Healthcare Providers

2018-present Board Member, Project Access New Haven

PHYSICIAN ADVOCACY
2019      Invited speaker, Doctors for Camp Closure rally

             Congressional lobbying for Doctors for Camp Closure, Washington, DC

2018         Invited speaker at press conference with Senator Richard Blumenthal press conference
             addressing family separation policy, Hartford, Connecticut

2017         Invited speaker, Rally to support the Affordable Care Act

LEGAL ADVOCACY
2020     Medical-legal declarations on emergency litigation regarding releasing asylum seekers
         from detention during the COVID-19 pandemic

MEDIA
2019         Radio interview, Hecho en California, “Doctors for Camp Closure”

             Advisor, CNN Investigates

2018         Doximity interview, A Physician’s Impact Through Asylum Seeker Evaluations

             WNPR interview, More Doctors Needed in the Field of Asylum Medicine

2017         Featured profile, Physicians for Human Rights Annual Report

2015         NPR Weekend Edition, “Before Obtaining Asylum, Refugees Must Show the Scars
             Behind the Stories”



                                                 7
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.193 Page 19 of 21
                                                                      Katherine C. McKenzie, MD



              Yale News, “Doctors practicing asylum medicine look for scars of persecution”

              Radio interview, “The Moncrieff Show” (Ireland) to discuss asylum medicine

              Newspaper interview with The Yale Herald, “Confronting Crisis”

              Consulting advisor for television program “Chicago Med”


BIBLIOGRAPHY
   1. Sharp, MB; Milewski, AR; Lamneck, C; McKenzie, K. Evaluating the Impact of Student-run Asylum
      Clinics in the US from 2016–2018. Health & Human Rights; 21:2. 2019.

   2. Deluca, M; McKenzie, K. The flu shot saves lives. Why aren't migrants in US custody vaccinated?
      CNN. 2019.

   3. McKenzie K, Sugarman, K; Mishori, R. Physicians to Trump: Immigration detention centers must
      close. The Hill. 2019.

   4. McKenzie KC and Venter H. Policymakers, provide adequate health care in prisons and detention
      centers. CNN. 2019.

   5. McKenzie KC, Mishori R, Ferdowsian H. Twelve tips for incorporating the study of human rights into
      medical education. Medical Teacher.1-9. 2019.

   6. Ferdowsian H, McKenzie K, Zeidan A. Asylum Medicine: Standard and Best Practices. Health &
      Human Rights; 21:215-225. 2019.

   7. McKenzie K, Kimball, S., Kreinsen, C., Reynolds, P. Politics in the Exam Room: How Our Current
      Political Climate is Affecting the Most Vulnerable Patients. SGIM Forum. 42:6-7. 2019.

   8. McKenzie, K. Loud, Gray, and Arbitrary---The Compounding Trauma of Detention on Asylum
      Seekers. New England Journal of Med. 380:807-809. 2019.

   9. Nguyen M, Handoko R, Asabor E, McKenzie KC. A gay Nigerian man's journey to asylum in the USA.
      British Medical Journal Case Reports. Apr 5;12. Epub 2019/04/08. 2019.

   10. Chakravartula, N, Lin, C, Lustig, S, McKenzie, Katherine. “Working with Medical and
       Mental Health Experts in Asylum and Related Fear-of-Return Claims,” Bender’s Immigration
       Bulletin. 01 2019.

   11. McKenzie, K, Bauer, J, Reynolds, P. Asylum Seekers in a Time of Record Forced Global
       Displacement: The Role of Physicians. Journal of General Internal Medicine. DOI:
       10.1007/s11606-018-4524-5. 2019.

   12. Kreinsen C., Reynolds, P, McKenzie, K, Comerci, T, Fein, O. Position on Physician
       Participation in Torture. Position Statement. Society of General Internal Medicine. 2018.



                                                   8
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.194 Page 20 of 21
                                                                      Katherine C. McKenzie, MD



  13. McKenzie, K, Mishori, R and Ottenheimer, D. Trump Administration Turns Its Back on the
      Most Vulnerable. CNN. 2018.

  14. McKenzie, K. Millions Have Been Traumatized by Female Genital Mutilation. The Practice
      Must Be Stopped. STAT. 2018.

  15. McKenzie, K and Castellani, C. We Should Oppose Gina Haspel’s CIA Nomination Because of
      Her Torture Record. The Hill. 2018.

  16. McKenzie, K, and Dembroff, R. He, She, They: Pediatricians Should Ask Kids About Gender
      Identity. Cognoscenti. 2018.

  17. Ottenheimer, D. and McKenzie, K. FGM, Too. Ms. Magazine. 2018.

  18. McKenzie, KC and Sanchez, T. #TheyToo: Women From Other Countries Must Be Able to
      Turn to the US. Garnet News. 2018.

  19. McKenzie, K. The Most Important Part of A Doctor's Job Is Not Her Bedside Manner.
      Cognoscenti. 2018.

  20. Arnaout, B and McKenzie, K. We Lament the Divisive Tone of MAGA but We Take the
      Opportunity to Examine What Unites Us. The Hill. 2018.

  21. McKenzie, KC. Trump’s Immigration Ban Hurts Doctors and Patients. Cognoscenti. 2017.

  22. McKenzie, K. Paying monthly for insurance, but never getting to 'use' it is the ideal situation.
      The Hill. 2017.

  23. McKenzie, K. Why I Became a Doctor Who Treats Torture Victims. Time Magazine. 2017.

  24. Ottenheimer, D, Atkinson, H, McKenzie, K, Mishori, R, Musalo, K, Tavawalla, D, Young, J.
      When A Pinprick is Not Benign. The Epoch Times. 2017.

  25. McKenzie KC, Thomas A. Assisting asylum seekers in a time of global forced displacement:
      Five clinical cases. Journal of Forensic and Legal Medicine. 49:37-41. 2017.

  26. McKenzie KC. Supporting Human Rights, One Patient at a Time. British Medical Journal.
      2016;355(i6798). 2016.

  27. McKenzie, KC. A Modern Ars Moriendi. New England Journal of Medicine. 374:2107-09.
      2016.

  28. McKenzie, KC. Medical Evaluation of Asylum Seekers. In: Annamalai, A, Ed. Refugee Health
      Care. Springer Science and Business Media New York, NY. 2014.

  29. Barnes RC, Boeka AB, McKenzie KC, Genao I, Garcia R, Ellman MS, Ellis PE, Masheb RM,
      Grilo CM. Metabolic syndrome in the obese patients with binge-eating disorder in primary care



                                                   9
Case 3:20-cv-00756-DMS-AHG Document 1-15 Filed 04/21/20 PageID.195 Page 21 of 21
                                                                    Katherine C. McKenzie, MD



     clinics: a cross-sectional study. Primary Care Companion for CNS Disorders. Published online:
     March 3, 2011

  30. Grilo, CM , Masheb, RM, White, MA, Gueorguieva, R, Barnes, RD, Walsh, BT, McKenzie,
      KC, Genao, I, Garcia, R. Treatment of binge eating disorder in racially and ethnically diverse
      obese patients in primary care: Randomized placebo-controlled clinical trial of self-help and
      medication. Behavior Research and Therapy 58;1-9, 2014.

  31. McKenzie, KC, McCarthy, EP, Burns, RB and Freund, KM. Domestic Violence in an Inpatient
      Population. Journal of General Internal Medicine. 13:277-279. 1998.




                                                 10
